 



EXHIBIT 10.1
(Alkermes logo) [b56894aialkermes.gif]
Amended and Restated Alkermes January 1, 2005 to March 31, 2006 Named Executive
Bonus Plan
The Alkermes January 1, 2005 to March 31, 2006 Named Executive Bonus Plan (the
“Plan”) includes the following elements:

  •   Our Philosophy     •   Eligibility     •   Performance Period Company
Objectives     •   Size of Company Bonus Pool     •   Individual Bonus Targets  
  •   Individual Performance Factor

Our Philosophy
We believe in a pay-for performance approach that combines individual and
Company performance with compensation to reward employees for the work they do
to achieve Company goals. This Plan is designed to:

  •   provide upside reward for outstanding Company and individual performance  
  •   motivate named executives to focus on and work together toward achieving
Company and individual goals     •   be competitive within our industry

Eligibility
Company named executives are eligible to participate in the plan. As of
January 1, 2005, the following named executives have been approved for
participation in the Plan:

  •   CEO     •   President and COO     •   Vice President and CFO     •   Vice
President Corporate Development     •   Vice President, General Counsel and
Secretary

 



--------------------------------------------------------------------------------



 



The performance period under the Plan will consist, on a one time basis, of the
fifteen month period from January 1, 2005 to March 31, 2006 (the “Performance
Period”) in order to align the bonus performance period, which has historically
been a calendar year, with the Company’s fiscal year end of March 31. Bonuses
will be paid within two and one half months of the end of the period for which
they are being paid.
Performance Period Company Objectives and Performance Criteria
The following are the overall Company Objectives and related performance
criteria for the Performance Period:
Objective 1: Drive robust supply of Risperdal Consta® sales
Criteria: Increase shipments during fiscal year 2006 of Risperdal Consta to our
marketing partner, Janssen, over fiscal year 2005 in an amount falling within
the range set forth in Exhibit A to the Plan.
Objective 2: Build the organization to launch and successfully commercialize
Vivitrex® (long-acting naltrexone)
Criteria: Sign a commercial partnership for long-acting naltrexone, obtain FDA
approval for long-acting naltrexone and launch the product in the first half of
calendar year 2006.
Objective 3: Achieve key development program milestones
Criteria: Start a Phase III pulmonary insulin safety study, start a Phase III
pulmonary insulin efficacy study, successfully complete the exenatide LAR Phase
II dose escalation study and add one additional development program to the
Alkermes portfolio.
Objective 4: Financial performance against budget
Criteria: Achieve revenues between $110 million and $125 million and operating
expenses (specifically excluding interest expense, net and other income/expense,
net) between $148 million and $168 million for fiscal year 2006.
Individual Bonus Targets
Individual bonus targets as a percentage of base salary are established by the
Compensation Committee for each of the named executive officers. First year
employees’ bonuses are to be prorated based on the number of days employed in
the Performance Period both for purposes of determining the size of the bonus
pool and individual bonus payments.
CEO Bonus
In addition to the above, the individual bonus for the CEO for the Performance
Period shall fall within a range of between 25% and 100% of base salary during
the Performance Period, with a target bonus of 50% of base salary. In order for
the CEO to receive a cash bonus, at least 25% of the Objectives of the Company
must be met, as determined by the Compensation Committee in its discretion. In
order to receive a target bonus, at least 50% of the Objectives must be met, as
determined by the Compensation Committee in its discretion. In order for
Mr. Pops to receive the maximum bonus, the Compensation

 



--------------------------------------------------------------------------------



 



Committee, in its discretion, must determine that substantial achievement of a
majority of the Objectives had occurred.
Size of Plan Bonus Pool
The Compensation Committee of the Board of Directors of the Company will
determine the size of the overall bonus pool under all bonus plans of the
Company based on Company performance against the above objectives and the target
bonus figures. The size of the overall bonus pool shall be determined in the
absolute discretion of the Compensation Committee.
Individual Performance Factor
Individual performance against individual objectives affects the bonus payout by
increasing or decreasing by an individual performance factor the individual
bonus targets. The precise individual performance factor for each employee
eligible to receive a bonus under the Plan will be determined by the
Compensation Committee of the Board of Directors of the Company. Individual
bonus payouts will be determined in light of the overall bonus pool set by the
Compensation Committee.

 